



ELLINGTON FINANCIAL LLC


2017 EQUITY INCENTIVE PLAN










    















--------------------------------------------------------------------------------





Table of Contents


Page
Article I DEFINITIONS
4

1.01.    Affiliate                                4
1.02.    Agreement                                4
1.03.    Award                                    4
1.04.    Board                                    4
1.05.    Change in Control                            4
1.06.    Code                                    6        
1.07.    Committee                                6
1.08.    Common Shares                            6
1.09.    Common Unit                                6
1.10.    Company                                6
1.11.    Continuing Director                            6
1.12.    Control Change Date                            7
1.13.    Corresponding SAR                            7
1.14.    Dividend Equivalent Right                        7
1.15.    Effective Date                                7
1.16.    Exchange Act                                7
1.17.    Fair Market Value                            7
1.18.    Incentive Award                            8
1.19.    Initial Value                                8
1.20.    LLC Agreement                            8
1.21.    LTIP Unit                                8
1.22.    Manager                                8
1.23.    Non-Employee Director                        8
1.24.    Operating Partnership                            9
1.25.    Operating Partnership Agreement                    9
1.26.    Option                                    9
1.27.    Other Equity-Based Award                        9
1.28.    Participant                                9
1.29.    Performance Award                            9
1.30.    Performance Goal                            9
1.31.    Person                                    10
1.32.    Plan                                    10
1.33.    Restricted Stock                            11
1.34.    Restricted Stock Unit                            11
1.35.    SAR                                    11
1.36.    Stock Award                                11
1.37.    Substitute Award                            11
1.38.    Ten Percent Shareholder                        11





--------------------------------------------------------------------------------





Article II
PURPOSES                                11

Article III
ADMINISTRATION                        12

Article IV
ELIGIBILITY                            13

Article V
COMMON SHARES SUBJECT TO PLAN            13

5.01.    Common Shares Issued                        13
5.02.    Aggregate Limit                            13
5.03.    Reallocation of Shares                        13
5.04.    Individual Limitations                            14
Article VI
OPTIONS                                14

6.01.    Award                                    14
6.02.    Option Price                                14
6.03.    Maximum Option Period                        15
6.04.    Transferability                                15
6.05.    Employee Status                            15
6.06.    Exercise                                15
6.07.    Payment                                16
6.08.    Shareholder Rights                            16
6.09.    Disposition of Shares                            16
Article VII
SARS                                16

7.01.    Award                                    16
7.02.    Maximum SAR Period                        16
7.03.    Transferability                                16
7.04.    Exercise                                17
7.05.    Employee Status                            17
7.06.    Settlement                                17
7.07.    Shareholder Rights                            17
Article VIII
STOCK AWARDS                            17

8.01.    Award                                    17
8.02.    Vesting                                18
8.03.    Employee Status                            18
8.04.    Shareholder Rights                            18
Article IX
RESTRICTED STOCK UNITS                    19

9.01.    Award                                    19
9.02.    Terms and Conditions                            19
9.03.    Payment or Settlement                        19
9.04.    Employee Status                            19
9.05.    Shareholder Rights                            19
Article X
PERFORMANCE AWARDS                    20

10.01.    Award                                    20
10.02.    Earning the Award                            20
10.03.    Payment                                20
10.04.    Shareholder Rights                            20
10.05.    Transferability                                20





--------------------------------------------------------------------------------





10.06.    Employee Status                            20
Article XI
OTHER EQUITY-BASED AWARDS                21

11.01.    Award                                    21
11.02.    Terms and Conditions                            21
11.03.    Payment or Settlement                        21
11.04.    Employee Status                            21
11.05.    Shareholder Rights                            22
Article XII
INCENTIVE AWARDS                        22

12.01.    Award                                    22
12.02.    Terms and Conditions                            22
12.03.    Nontransferability                            22
12.04.    Employee Status                            22
12.05.    Settlement                                22
12.06.    Shareholder Rights                            22
Article XIII
SUBSTITUTE AWARDS                        23

Article XIV
ADJUSTMENT UPON CHANGE IN COMMON SHARES    23

Article XV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY

BODIES                                24
Article XVI
GENERAL PROVISIONS                        24

16.01.    Effect on Employment and Service                    24
16.02.    Unfunded Plan                            24
16.03.    Rules of Construction                            25
16.04.    Withholding Taxes                            25
16.05.    Fractional Shares                            26
16.06.    Charter                                    26
16.07.    Governing Law                            26
16.08.    Clawback                                26
16.09.    Elections Under Section 83(b)                    27
Article XVII
CHANGE IN CONTROL                        27

17.01.    Impact of Change in Control.                        27
17.02.    Assumption Upon Change in Control.                27
17.03.    Cash-Out Upon Change in Control.                    27
Article XVIII
AMENDMENT                            28

Article XIX
DURATION OF PLAN                        28

Article XX
EFFECTIVENESS OF PLAN                    28








--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
As used herein, the following terms shall have the meanings set forth below:
1.01.
Affiliate

“Affiliate” means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with, the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships). For this purpose, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean ownership, directly or indirectly, of 50% or
more of the total combined voting power of all classes of voting securities
issued by such entity, or the possession, directly or indirectly, of the power
to direct the management and policies of such entity, by contract or otherwise.
Notwithstanding the foregoing, (i) the Manager shall be deemed an Affiliate of
the Company for purposes of the Plan for so long as the Manager serves as the
external manager of the Company, (ii) the Operating Partnership shall be deemed
an Affiliate of the Company for purposes of the Plan for so long as the Company
or a wholly-owned subsidiary of the Company serves as the sole general partner
of the Operating Partnership and (iii) any other entity specifically designated
by the Committee shall be deemed an Affiliate of the Company for purposes of the
Plan for so long as the Committee desires.


1.02.
Agreement

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award and, with respect to Awards granted to the Manager,
includes the Management Agreement.
1.03.
Award

“Award” means any Option, SAR, Stock Award, award of Restricted Stock Units,
Performance Award, Other Equity-Based Award (including an LTIP Unit), Incentive
Award, or Substitute Award, together with any other right or interest, granted
to a Participant pursuant to the Plan.
1.04.
Board

“Board” means the Board of Directors of the Company.
1.05.
Change in Control

“Change in Control” means and includes each of the following:


(a)     The acquisition, either directly or indirectly, by any individual,
entity or group (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act), of more than 50% of either (i) the then outstanding Common
Shares of the Company, taking into account as outstanding for this purpose such
Common Shares issuable upon the exercise of options or warrants, the conversion
of convertible shares or debt, and the exercise of any similar right to acquire
such Common Shares (the “Outstanding Company Common Shares”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control (A) any acquisition by the Company, the
Manager or any of their respective Affiliates, (B) any acquisition by a trustee
or other fiduciary holding the Company’s





--------------------------------------------------------------------------------





securities under an employee benefit plan sponsored or maintained by the Company
or any of its Affiliates, (C) any acquisition by an underwriter, initial
purchaser or placement agent temporarily holding the Company’s securities
pursuant to an offering of such securities or (D) any acquisition by an entity
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of the then Outstanding
Company Common Shares.


(b)    The consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless following such Business Combination:


(i)     the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));


(ii)    no Person beneficially owns (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Successor
Entity); and


(iii)    at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Successor Entity) following the consummation of the Business
Combination were Continuing Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.


(c)    The approval of a plan of complete liquidation or dissolution of the
Company or the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
a subsidiary of the Company.


In addition, if a Change in Control (as defined in clauses (a) through (c)
above) constitutes a payment event with respect to any Award that provides for
the deferral of compensation and is subject to Section 409A of the Code, no
payment will be made under that Award on account of a Change in Control unless
the event described in clause (a), (b) or (c) above, as applicable, constitutes
a “change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5).
1.06.
Code

“Code” means the Internal Revenue Code of 1986, and any amendments thereto.
1.07.
Committee

“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of





--------------------------------------------------------------------------------





whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule and an “independent director”
under the rules of any exchange or automated quotation system on which the
Common Shares are listed, traded or quoted; provided, however, that any action
taken by the Committee shall be valid and effective, whether or not the members
of the Committee at the time of such action are later determined not to have
satisfied the foregoing requirements or otherwise provided in any charter of the
Committee. If there is no Compensation Committee, then “Committee” means the
Board; and provided further that with respect to awards made to a member of the
Board who is not an employee of the Company, the Manager, the Operating
Partnership or one of their respective Affiliates, “Committee” means the Board.
1.08.
Common Shares

“Common Shares” means the common shares representing limited liability company
interests, no par value, of the Company.
1.09.
Common Unit

“Common Unit” means a “Common Unit” as defined in the Operating Partnership
Agreement.
1.10.
Company

“Company” means Ellington Financial LLC, a Delaware limited liability company.
1.11.
Continuing Director

“Continuing Director” means any member of the Board, while a member of the Board
and (a) who was a member of the Board as of the Effective Date or (b) whose
nomination for, or election to, the Board was recommended or approved by a
majority of the Continuing Directors.
1.12.
Control Change Date

“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date determined by the Committee as the date upon which the
last of such transactions occurs.
1.13.
Corresponding SAR

“Corresponding SAR” means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.
1.14.
Dividend Equivalent Right

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on Common Shares with respect to a
specified Restricted Stock Unit, Performance Award, Other Equity-Based Award or
Incentive Award denominated in Common Shares or other Company securities, as
determined by the Committee in its sole discretion. The Committee may provide
that Dividend Equivalent Rights (if any) shall be automatically reinvested in
additional Common Shares or otherwise reinvested, applied to the purchase of
additional Awards under the Plan or deferred without interest to the date of
vesting of the associated Award.





--------------------------------------------------------------------------------





1.15.
Effective Date

Subject to the approval of the Plan by the Company’s shareholders in accordance
with Article XX, “Effective Date” means the date the Plan is adopted by the
Board.
1.16.
Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.17.
Fair Market Value

“Fair Market Value” means, on any given date, the reported “closing” price of a
Common Share on the New York Stock Exchange for such date or, if there is no
closing price for a Common Share on the date in question, the closing price for
a Common Share on the last preceding date for which a quotation exists. If, on
any given date, the Common Shares are not listed for trading on the New York
Stock Exchange, then Fair Market Value shall be the “closing” price of a Common
Share on such other exchange on which the Common Shares are listed for trading
for such date (or, if there is no closing price for a Common Share on the date
in question, the closing price for a Common Share on the last preceding date for
which such quotation exists) or, if the Common Shares are not listed on any
exchange, the amount determined by the Committee using any reasonable method in
good faith and in accordance with the regulations under Section 409A of the
Code.
1.18.
Incentive Award

“Incentive Award” means an award granted under Article XII which, subject to the
terms and conditions prescribed by the Committee, entitles the Participant to
receive a payment from the Company or an Affiliate of the Company.
1.19.
Initial Value

“Initial Value” means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per Common Share as determined by the Committee on the date
of grant; provided, however, that the price shall not be less than the Fair
Market Value on the date of grant (or 110% of the Fair Market Value on the date
of grant in the case of a Corresponding SAR that relates to an incentive stock
option granted to a Ten Percent Shareholder). Except as provided in Articles
XIII, XIV and XVII, without the approval of shareholders (i) the Initial Value
of an outstanding SAR may not be reduced (by amendment, cancellation and new
grant or otherwise) and (ii) no payment shall be made in cancellation of an SAR
if, on the date of amendment, cancellation, new grant or payment, the Initial
Value exceeds Fair Market Value.
1.20.
LLC Agreement

“LLC Agreement” means the Second Amended and Restated Operating Agreement of
Ellington Financial LLC, dated as of July 1, 2009, as it may be amended,
restated or otherwise modified from time to time in accordance with its terms.
1.21.
LTIP Unit

“LTIP Unit” means an “LTIP Unit” as defined in the LLC Agreement or the
Operating Partnership Agreement, as applicable. An LTIP Unit granted under the
Plan represents the right to receive the benefits, payments or other rights in
respect of an LTIP Unit set forth in the LLC Agreement or the Operating
Partnership





--------------------------------------------------------------------------------





Agreement, subject to the terms and conditions of the applicable Agreement and
the LLC Agreement or the Operating Partnership Agreement, as applicable.
1.22.
Management Agreement

“Management Agreement” means the Sixth Amended and Restated Management
Agreement, effective as of November 3, 2015, by and between the Company, the
Operating Partnership and the Manager, as it may be amended, restated or
otherwise modified from time to time in accordance with its terms, or any other
agreement in place from time to time that provides for the grant of compensation
to the Manager.
1.23.
Manager

“Manager” means Ellington Financial Management LLC, the Company’s external
manager or any entity that becomes the Company’s external manager.
1.24.
Non-Employee Director

“Non-Employee Director” means a member of the Board who is not an employee or
officer of the Company, the Manager or any of their respective Affiliates.
1.25.
Operating Partnership

“Operating Partnership” means Ellington Financial Operating Partnership LLC,
which is the Company’s operating partnership as of the Effective Date, or any
entity that becomes the Company’s operating partnership.
1.26.
Operating Partnership Agreement

“Operating Partnership Agreement” means the Limited Liability Company Operating
Agreement of Ellington Financial Operating Partnership LLC, dated as of January
1, 2013, as it may be amended, restated or otherwise modified from time to time
in accordance with its terms.
1.27.
Option

“Option” means a stock option that entitles the holder to purchase from the
Company a stated number of Common Shares at the price set forth in an Agreement.
1.28.
Other Equity-Based Award

“Other Equity-Based Award” means any Award other than an Incentive Award,
Option, SAR, Stock Award, award of Restricted Stock Units or Performance Award,
which, subject to such terms and conditions as may be prescribed by the
Committee, entitles a Participant to receive Common Shares or rights or units
valued in whole or in part by reference to, or otherwise based on, Common Shares
(including securities convertible into Common Shares) or other equity interests,
including LTIP Units.
1.29.
Participant

“Participant” means (i) an employee or officer of the Company or an Affiliate of
the Company, a member of the Board, or an individual who provides services to
the Company or an Affiliate of the Company (including an individual who provides
services to the Company or an Affiliate of the Company by virtue of employment
with, or providing services to, the Manager or the Operating Partnership or an
Affiliate of the Manager or the Operating Partnership) or (ii) the Manager and
any consultant or advisor to the Company or





--------------------------------------------------------------------------------





to any parent or subsidiary of the Company that is a non-natural person, in each
case, selected by the Committee to receive one or more Awards.
1.30.
Performance Award

“Performance Award” means an Award granted to a Participant that is based upon
Performance Goals specified by the Committee.
1.31.
Performance Goal

“Performance Goal” means a performance objective that is stated with reference
to one or more of the following, alone or in combination: (i) net investment
income; (ii) net increase in shareholder’s equity resulting from operations;
(iii) net increase in shareholder’s equity resulting from operations per share;
(iv) book value; (v) book value per share; (vi) return on equity; (vii) return
on capital or invested capital; (viii) total earnings; (ix) earnings per share;
(x) earnings growth; (xi) Fair Market Value or other share price; (xii) volume
weighted average Fair Market Value or other share price; (xiii) appreciation in
Fair Market Value or other share price; (xiv) net asset value; (xv) appreciation
in net asset value; (xvi) total return or total shareholder return; (xvii)
revenues; (xviii) cash flow or cash flow per share; (xix) operating income; (xx)
operating margins; (xxi) gross or net profit; (xxii) dividends paid or payable;
(xxiii) cash or funds available for distribution, including on an adjusted or on
a per share basis; (xxiv) level of expenses, including capital expenses or
corporate overhead expenses; (xxv) achievement of savings from business
improvement projects; (xxvi) capital projects deliverables; (xxvii) human
resources management targets, including medical cost reductions and time to
hire; (xxviii) satisfactory internal or external audits; (xxix) total economic
return; (xxx) any of the above goals determined pre-tax or post-tax, on an
absolute or relative basis, as a ratio with other business criteria, or as
compared to the performance of a published or special index deemed applicable by
the Committee, including but not limited to, the Standard & Poor’s 500 Stock
Index, the FTSE National Association of Real Estate Investment Trusts Mortgage
REIT Index, another index or a group of comparable companies; or (xxxi) any
other performance objective determined by the Committee.
A Performance Goal or objective may be expressed with respect to the Company, on
a consolidated basis, and/or for one or more Affiliates of the Company, one or
more business or geographical units or one or more properties. A Performance
Goal or objective may be expressed on an absolute basis or relative to the
performance of one or more similarly situated companies or a published index.
When establishing Performance Goals and objectives, the Committee may exclude
the impact of specified events during the relevant performance period, so long
as such events are objectively determinable. The Committee may adjust the
Performance Goals and objectives as it deems equitable in recognition of the
events described in this paragraph.
1.32.
Person

“Person” means any firm, corporation, partnership, or other entity. “Person”
also includes any individual, firm corporation, partnership, or other entity as
defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act. Notwithstanding
the preceding sentences, the term “Person” does not include (i) the Company or
any of its subsidiaries, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (iii)
any underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Common Shares.
1.33.
Plan






--------------------------------------------------------------------------------





“Plan” means this Ellington Financial LLC 2017 Equity Incentive Plan, as amended
from time to time.
1.34.
Restricted Stock

“Restricted Stock” means a Common Share granted to a Participant that is subject
to certain restrictions and a risk of forfeiture.
1.35.
Restricted Stock Unit

“Restricted Stock Unit” means a right granted to a Participant under Article IX
entitling the Participant to receive a payment (in cash, Common Shares or a
combination thereof) on a specified settlement date equal to the value of a
Common Share.
1.36.
SAR

“SAR” means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each Common Share
encompassed by the exercise of the SAR, the excess, if any, of the Fair Market
Value at the time of exercise over the Initial Value. References to “SARs”
include both Corresponding SARs and SARs granted independently of Options,
unless the context requires otherwise.
1.37.
Stock Award

“Stock Award” means Restricted Stock or unrestricted Common Shares awarded to a
Participant under Article VIII.
1.38.
Substitute Award

“Substitute Award” means an Award granted in substitution for a similar award as
a result of certain business transactions.
1.39.
Ten Percent Shareholder

“Ten Percent Shareholder” means any individual owning more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of a “parent corporation” or “subsidiary corporation” (as such terms are
defined in Section 424 of the Code) of the Company. An individual shall be
considered to own any voting shares owned (directly or indirectly) by or for his
or her brothers, sisters, spouse, ancestors or lineal descendants and shall be
considered to own proportionately any voting shares owned (directly or
indirectly) by or for a corporation, partnership, estate or trust of which such
individual is a stockholder, partner or beneficiary.
ARTICLE II
PURPOSES
The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining the Manager, employees, members of the Board and other individuals
(including non-natural persons) who provide services to the Company, the
Manager, the Operating Partnership or an Affiliate of the Company, the Manager
or the Operating Partnership with ability and initiative by enabling such
persons to participate in the future success of the Company and its Affiliates
and to associate their interests with those of the Company and its shareholders.
The Plan is intended to permit the grant of both Options qualifying under
Section 422 of the





--------------------------------------------------------------------------------





Code (“incentive stock options”) and Options not so qualifying, and the grant of
SARs, Stock Awards, awards of Restricted Stock Units, Performance Awards, Other
Equity-Based Awards (including LTIP Units), Incentive Awards, and Substitute
Awards in accordance with the Plan and any procedures that may be established by
the Committee. No Option that is intended to be an incentive stock option shall
be invalid for failure to qualify as an incentive stock option.
ARTICLE III
ADMINISTRATION
The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of the Plan), as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in the Plan), on the transferability,
forfeitability and exercisability of all or any part of an Award. The Committee
may, in its discretion, make any amendments, modifications or adjustments to
outstanding Awards and the terms thereof. In addition, the Committee shall have
complete authority to interpret all provisions of the Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan (including rules and regulations
that require or allow Participants to defer the payment of benefits under the
Plan); and to make all other determinations necessary or advisable for the
administration of the Plan.
The Committee’s determinations under the Plan (including without limitation,
determinations of the individuals to receive Awards, the form, amount and timing
of Awards, the terms and provisions of Awards and the Agreements) need not be
uniform and may be made by the Committee selectively among individuals who
receive, or are eligible to receive, Awards, whether or not such persons are
similarly situated. The express grant in the Plan of any specific power to the
Committee with respect to the administration or interpretation of the Plan shall
not be construed as limiting any power or authority of the Committee with
respect to the administration or interpretation of the Plan. Any decision made,
or action taken, by the Committee in connection with the administration of the
Plan shall be final and conclusive. The members of the Committee shall not be
liable for any act done in good faith with respect to the Plan or any Agreement
or Award. All expenses of administering the Plan shall be borne by the Company.
The Committee may delegate any or all of its powers and duties under the Plan to
a subcommittee of directors or to any officer of the Company or an Affiliate of
the Company (including the Manager or the Operating Partnership), including the
power to perform administrative functions and grant Awards; provided, however,
that such delegation does not (i) violate state or corporate law or (ii) result
in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company. Upon any such delegation, all references in the Plan to the
“Committee,” other than in Articles XIV and XVII, shall be deemed to include any
such subcommittee or officer to whom such powers have been delegated by the
Committee. Any such delegation shall not limit the right of such subcommittee
members or such an officer to receive Awards; provided, however, that such
subcommittee members and any such officer may not grant Awards to himself or
herself, a member of the Board, or any executive officer of the Company or an
Affiliate (including the Manager or the Operating Partnership), or take any
action with respect to any Award previously granted to himself or herself, a
member of the Board, or any executive officer of the Company or an Affiliate
(including the Manager or the Operating Partnership). The Committee may revoke
or amend the terms of any such delegation at any time but such revocation shall
not invalidate any prior actions of the Committee’s delegate(s) that were
consistent with the terms of the Plan and the Committee’s prior delegation.





--------------------------------------------------------------------------------





ARTICLE IV
ELIGIBILITY
Any officer or employee of the Company or an Affiliate of the Company (including
an entity that becomes an Affiliate of the Company after the adoption of the
Plan) and any member of the Board is eligible to participate in the Plan. In
addition, any other individual who provides services to the Company or an
Affiliate of the Company (including an individual who provides services to the
Company or an Affiliate of the Company by virtue of employment with, or
providing services to, the Manager or the Operating Partnership or an Affiliate
of the Manager or the Operating Partnership), the Manager and any consultant or
advisor to the Company or to any parent or subsidiary of the Company that is a
non-natural person is eligible to participate in the Plan if the Committee, in
its sole reasonable discretion, determines that the participation of such
individual is in the best interest of the Company.
ARTICLE V
COMMON SHARES SUBJECT TO PLAN
5.01.
Common Shares Issued

Upon the grant, exercise or settlement of an Award, the Company may deliver to
the Participant Common Shares from its authorized but unissued Common Shares.
5.02.
Aggregate Limit

Subject to adjustment as provided under Article XIV, the maximum aggregate
number of Common Shares that may be delivered with respect to Awards under the
Plan (and the maximum aggregate number of Common Shares that may be issued under
the Plan through incentive stock options granted under the Plan) is equal to
1,932,190 shares. Other Equity-Based Awards that are LTIP Units shall reduce the
maximum aggregate number of Common Shares that may be issued under the Plan on a
one-for-one basis (i.e., each LTIP Unit shall be treated as an award of a Common
Share).
5.03.
Reallocation of Shares

If any Award (including LTIP Units) expires, is forfeited or is terminated
without having been exercised or is paid in cash without a requirement for the
delivery of Common Shares, then any Common Shares covered by such lapsed,
cancelled, expired, unexercised or cash-settled portion of such Award and any
forfeited, lapsed, cancelled or expired LTIP Units shall be available for the
grant of other Awards under the Plan. Any Common Shares tendered or withheld to
satisfy the grant or exercise price or tax withholding obligation pursuant to
any Award shall not be available for future grants or awards. If Common Shares
are issued in settlement of an SAR granted under the Plan, the number of Common
Shares available under the Plan shall be reduced by the number of Common Shares
for which the SAR was exercised rather than the number of Common Shares issued
in settlement of the SAR. To the extent permitted by applicable law or the rules
of any exchange on which the Common Shares are listed for trading, Common Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Affiliate of
the Company shall not reduce the number of Common Shares available for issuance
under the Plan.
5.04.
Individual Limitations

Notwithstanding any provisions to the contrary in the Plan, the aggregate grant
date fair value (computed as of the date of grant in accordance with applicable
financial accounting rules) of all Awards granted under the Plan to any
individual, Non-Employee Director during any single calendar year shall not





--------------------------------------------------------------------------------





exceed $500,000; provided, however, that such limitation shall be determined
without regard to grants of Awards, if any, made under the Plan to a
Non-Employee Director during any period in which such individual was an employee
or consultant of the Company, the Manager or any of their respective Affiliates
(other than in the capacity of a Non-Employee Director).
In applying the limitations of this Section 5.04, an Option and Corresponding
SAR shall be treated as a single Award.
ARTICLE VI
OPTIONS
6.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom an Option is to be granted and will specify
the number of Common Shares covered by such awards and the terms and conditions
of such awards.
6.02.
Option Price

The price per Common Share purchased on the exercise of an Option shall be
determined by the Committee on the date of grant, but shall not be less than the
Fair Market Value on the date the Option is granted. Notwithstanding the
preceding sentence, the price per Common Share purchased on the exercise of any
Option that is an incentive stock option granted to an individual who is a Ten
Percent Shareholder on the date such Option is granted, shall not be less than
one hundred ten percent (110%) of the Fair Market Value on the date the Option
is granted. Except as provided in Articles XIII, XIV and XVII, the price per
Common Share of an outstanding Option may not be reduced (by amendment,
cancellation and new grant or otherwise) without the approval of shareholders.
In addition, no payment shall be made in cancellation of an Option without the
approval of shareholders if, on the date of cancellation, the Option price
exceeds Fair Market Value.
6.03.
Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant except that no Option shall be exercisable
after the expiration of ten years from the date such Option was granted. In the
case of an incentive stock option granted to a Participant who is a Ten Percent
Shareholder on the date of grant, such Option shall not be exercisable after the
expiration of five years from the date of grant. The terms of any Option may
provide that it is exercisable for a period less than such maximum period.
6.04.
Transferability

Any rights or restrictions with respect to the ability of the holder of any
Option granted under the Plan to transfer such Option shall be set forth in the
Agreement relating to such grant; provided, however, that (a) an Option may be
transferred by will or the laws of descent and distribution and (b) an Option
that is an incentive stock option may be transferred only by will or laws of
descent and distribution.
6.05.
Employee Status

Incentive stock options may only be granted to employees of the Company or its
“parent” and “subsidiaries” (as such terms are defined in Section 424 of the
Code). For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms





--------------------------------------------------------------------------------





of any Option provide that it may be exercised only during employment or
continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability,
or other reasons shall not be deemed interruptions of continuous employment or
service.
6.06.
Exercise

Subject to the provisions of the Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that to the extent that the aggregate Fair Market Value
(determined as of the date an Option is granted) of the stock with respect to
which incentive stock options (granted under the Plan and all plans of the
Company and its “parents” and “subsidiaries” (as such terms are defined in
Section 424 of the Code)) are exercisable for the first time by an individual
during any calendar year exceeds $100,000, such Options shall be treated as
Options that do not qualify as incentive stock options. An Option granted under
the Plan may be exercised with respect to any number of whole Common Shares less
than the full number for which the Option could be exercised. A partial exercise
of an Option shall not affect the right to exercise the Option from time to time
in accordance with the Plan and the applicable Agreement with respect to the
remaining Common Shares subject to the Option. The exercise of an Option shall
result in the termination of any Corresponding SAR to the extent of the number
of Common Shares with respect to which the Option is exercised.
6.07.
Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by tendering Common Shares, by attestation of ownership of
Common Shares, by a broker-assisted cashless exercise or in such other form or
manner acceptable to the Committee. If Common Shares are used to pay all or part
of the Option price, the sum of the cash and cash equivalent and the Fair Market
Value (determined on the date of exercise) of the Common Shares so surrendered
or other consideration paid must not be less than the Option price of the shares
for which the Option is being exercised.
6.08.
Shareholder Rights

No Participant shall have any rights as a shareholder with respect to Common
Shares subject to an Option until the date of exercise of such Option.
6.09.
Disposition of Shares

A Participant shall notify the Company of any sale or other disposition of
Common Shares acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Shares to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.
ARTICLE VII
SARS
7.01.
Award






--------------------------------------------------------------------------------





In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom SARs are to be granted and will specify the
number of Common Shares covered by such awards and the terms and conditions of
such awards.
7.02.
Maximum SAR Period

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than ten years from the date of
grant. In the case of a Corresponding SAR that is related to an incentive stock
option granted to a Participant who is a Ten Percent Shareholder on the date of
grant, such Corresponding SAR shall not be exercisable after the expiration of
five years from the date of grant. The terms of any SAR may provide that it has
a term that is less than such maximum period.
7.03.
Transferability

Any rights or restrictions with respect to the ability of the holder of any SAR
granted under the Plan to transfer such SAR shall be set forth in the Agreement
relating to such grant; provided, however, that (a) an SAR may be transferred by
will or the laws of descent and distribution and (b) a Corresponding SAR that
relates to an incentive stock option may be transferred only by will or the laws
of descent and distribution.
7.04.
Exercise

Subject to the provisions of the Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Committee shall determine; provided,
however, that a Corresponding SAR that is related to an incentive stock option
may be exercised only to the extent that the related Option is exercisable and
only when the Fair Market Value exceeds the Option price of the related Option.
An SAR granted under the Plan may be exercised with respect to any number of
whole shares less than the full number for which the SAR could be exercised. A
partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with the Plan and the applicable Agreement with
respect to the remaining Common Shares subject to the SAR. The exercise of a
Corresponding SAR shall result in the termination of the related Option to the
extent of the number of Common Shares with respect to which the SAR is
exercised.
7.05.
Employee Status

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or continued service, the Committee may decide to what extent leaves
of absence for governmental or military service, illness, temporary disability
or other reasons shall not be deemed interruptions of continuous employment or
service.
7.06.
Settlement

At the Committee’s discretion, the amount payable as a result of the exercise of
an SAR may be settled in cash, Common Shares, or a combination of cash and
Common Shares.
7.07.
Shareholder Rights

No Participant shall have any rights as a shareholder with respect to Common
Shares subject to an SAR until the date that the SAR is exercised and then only
to the extent that the SAR is settled by the issuance of Common Shares.





--------------------------------------------------------------------------------





ARTICLE VIII
STOCK AWARDS
8.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom a Stock Award (either in the form of
Restricted Stock or unrestricted Common Shares) is to be made and will specify
the number of shares of Restricted Stock or Common Shares covered by such Stock
Award and the terms and conditions of such Stock Award.
8.02.
Vesting

The Committee, on the date of the Stock Award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement. By way of example and not of limitation, the Committee
may prescribe that a Participant’s rights in a Stock Award shall be forfeitable
or otherwise restricted subject to continued employment or service, the
attainment of performance objectives, including objectives stated with reference
to one or more Performance Goals, or both.
8.03.
Employee Status

In the event that the terms of any Stock Award provide that shares may become
transferable and non-forfeitable thereunder only after completion of a specified
period of employment or continuous service, the Committee may decide in each
case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.
8.04.
Shareholder Rights

Unless otherwise specified in accordance with the applicable Agreement, while
the shares of Restricted Stock granted pursuant to the Stock Award may be
forfeited or are non-transferable, a Participant will have all rights of a
shareholder with respect to a Stock Award, including the right to receive
dividends (in respect of which the Committee may allow a Participant to elect,
or may require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under the Plan or deferred without interest to
the date of vesting of the associated Award of Restricted Stock, provided that
any such election is intended to comply with Section 409A of the Code) and vote
the Common Shares; provided, however, that, unless otherwise specified in
accordance with the applicable Agreement, dividends payable on shares of
Restricted Stock subject to a Stock Award that does not become non-forfeitable
solely on the basis of continued employment or service shall be accumulated and
paid, without interest, when and to the extent that the underlying Stock Award
becomes non-forfeitable; and provided further, that during the period that the
Stock Award may be forfeited or is non-transferable (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Restricted Stock granted pursuant to a Stock Award, (ii) the Committee may
postpone the distribution of dividends until and to the extent that the Stock
Award becomes transferable and non-forfeitable, (iii) the Company shall retain
custody of any certificates representing shares of Restricted Stock granted
pursuant to a Stock Award, and (iv) the Participant will deliver to the Company
a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
of Restricted Stock granted under the Stock Award are transferable and are no
longer forfeitable.





--------------------------------------------------------------------------------





ARTICLE IX
RESTRICTED STOCK UNITS
9.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom an award of Restricted Stock Units is to be
made and specify the number of Restricted Stock Units covered by such awards and
the terms and conditions of such awards. The Committee also will specify whether
Dividend Equivalent Rights are granted in conjunction with the award of
Restricted Stock Units.
9.02.
Terms and Conditions

The Committee, at the time an award of Restricted Stock Units is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an award of Restricted Stock Units may prescribe that a
Participant’s rights in the Restricted Stock Units shall be forfeitable,
non-transferable or otherwise restricted for a period of time, which may lapse
at the expiration of the deferral period or at earlier specified times, or may
be subject to such other conditions as may be determined by the Committee, in
its discretion and set forth in the Agreement. By way of example and not of
limitation, the Committee may prescribe that a Participant’s rights in an award
of Restricted Stock Units shall be forfeitable or otherwise restricted subject
to continued employment or service, the attainment of performance objectives,
including objectives stated with respect to one or more Performance Goals, or
both. An award of Restricted Stock Units may be granted to Participants, either
alone or in addition to other Awards granted under the Plan, and an award of
Restricted Stock Units may be granted in the settlement of other Awards granted
under the Plan.
9.03.
Payment or Settlement

Settlement of an award of Restricted Stock Units shall occur upon expiration of
the deferral period specified for each Restricted Stock Unit by the Committee
(or, if permitted by the Committee, as elected by the Participant). Restricted
Stock Units shall be satisfied by the delivery of (a) a number of Common Shares
equal to the number of Restricted Stock Units vesting on such date or (b) an
amount in cash equal to the Fair Market Value of a specified number of Common
Shares covered by the vesting Restricted Stock Units, or a combination thereof,
as determined by the Committee at the date of grant or thereafter.
9.04.
Employee Status

If the terms of any award of Restricted Stock Units provides that it may be
earned or exercised only during employment or continued service or within a
specified period of time after termination of employment or continued service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
9.05.
Shareholder Rights

A Participant, as a result of receiving an award of Restricted Stock Units,
shall not have any rights as a shareholder until, and then only to the extent
that, the award of Restricted Stock Units is earned and settled in Common Shares
(to the extent applicable).





--------------------------------------------------------------------------------





ARTICLE X
PERFORMANCE AWARDS
10.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom a Performance Award is to be made and specify
the number of Common Shares or other securities or property covered by such
awards and the terms and conditions of such awards. The Committee also will
specify whether Dividend Equivalent Rights are granted in conjunction with the
Performance Award.
10.02.
Earning the Award

The Committee, on the date of the grant of a Performance Award, shall prescribe
that the Performance Award will be earned, and the Participant will be entitled
to receive payment pursuant to the Performance Award, subject to continued
employment or service and/or the satisfaction of performance objectives,
including objectives stated with respect to one or more Performance Goals. The
performance period applicable to any Performance Award shall be set by the
Committee in its discretion but shall not exceed ten years.
10.03.
Payment

In the discretion of the Committee, the amount payable when a Performance Award
is earned may be settled in cash, by the issuance of Common Shares, by the
delivery of other securities or property or a combination thereof.
10.04.
Shareholder Rights

A Participant, as a result of receiving a Performance Award, shall not have any
rights as a shareholder until, and then only to the extent that, the Performance
Award is earned and settled in Common Shares (to the extent applicable). After a
Performance Award is earned and settled in Common Shares, a Participant will
have all the rights of a shareholder of the Company.
10.05.
Transferability

Any rights or restrictions with respect to the ability of the holder of a
Performance Award granted under the Plan to transfer such Performance Award
shall be set forth in the Agreement relating to such grant; provided, however,
that a Performance Award may be transferred by will or the laws of descent and
distribution.
10.06.
Employee Status

In the event that the terms of a Performance Award provide that no payment will
be made unless the Participant completes a stated period of employment or
continued service, the Committee may decide to what extent leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed interruptions of continuous employment or service.
ARTICLE XI
OTHER EQUITY–BASED AWARDS





--------------------------------------------------------------------------------





11.01.
Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom an Other Equity-Based Award is to be made and
will specify the number of Common Shares or other equity interests (including
LTIP Units) covered by such awards and the terms and conditions of such awards;
provided, however, that the grant of LTIP Units must satisfy the requirements of
the LLC Agreement or the Operating Partnership Agreement as in effect on the
date of grant. The Committee also will specify whether Dividend Equivalent
Rights are granted in conjunction with the Other Equity-Based Award.
11.02.
Terms and Conditions

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms and conditions which govern the award. The terms and conditions of an
Other Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, non-transferable or otherwise
restricted for a period of time or subject to such other conditions as may be
determined by the Committee, in its discretion and set forth in the Agreement.
By way of example and not of limitation, the Committee may prescribe that a
Participant’s rights in an Other Equity-Based Award shall be forfeitable or
otherwise restricted subject to continued employment or service, the attainment
of performance objectives, including objectives stated with respect to one or
more Performance Goals, or both. Other Equity-Based Awards may be granted to
Participants, either alone or in addition to other Awards granted under the
Plan, and Other Equity-Based Awards may be granted in the settlement of other
Awards granted under the Plan.
11.03.
Payment or Settlement

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Shares, shall be payable or settled in Common Shares,
cash or a combination of Common Shares and cash, as determined by the Committee
in its discretion; provided, however, that any Common Shares that are issued on
account of the conversion of LTIP Units into Common Shares shall not reduce the
number of Common Shares available for issuance under the Plan. Other
Equity-Based Awards denominated as equity interests other than Common Shares may
be paid or settled in shares or units of such equity interests or cash or a
combination of both as determined by the Committee in its discretion.
11.04.
Employee Status

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.
11.05.
Shareholder Rights

Except as otherwise expressly provided in an Agreement, a Participant, as a
result of receiving an Other Equity-Based Award, shall not have any rights as a
shareholder until, and then only to the extent that, the Other Equity-Based
Award is earned and settled in Common Shares.
ARTICLE XII
INCENTIVE AWARDS
12.01.
Award






--------------------------------------------------------------------------------





In accordance with the provisions of Articles III and IV, the Committee will
designate each Participant to whom an Incentive Award is to be made and will
specify the terms and conditions of such award. The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the Incentive
Award.
12.02.
Terms and Conditions

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.
12.03.
Nontransferability

Except to the extent otherwise provided in the applicable Agreement, Incentive
Awards granted under the Plan shall, so long as such Incentive Awards are
subject to vesting or forfeiture restrictions, be non-transferable except by
will or by the laws of descent and distribution.  No right or interest of a
Participant in an Incentive Award shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.
12.04.
Employee Status

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continued service the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
12.05.
Settlement

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, Common Shares or a combination of cash and Common
Shares, as determined by the Committee.
12.06.
Shareholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder until the date that the Incentive Award is settled and
then only to the extent that the Incentive Award is settled by the issuance of
Common Shares.
ARTICLE XIII
SUBSTITUTE AWARDS
Awards may be granted in substitution or exchange for any other Award granted
under the Plan or under another plan of the Company or any other right of a
Participant to receive payment from the Company. Awards may be also be granted
under the Plan in substitution for similar awards held by individuals who become
Participants as a result of a merger, consolidation or acquisition of another
entity or the assets of another entity by or with the Company or an Affiliate of
the Company. Notwithstanding anything contained in the Plan to the contrary,
such Substitute Awards referred to in the immediately preceding sentence that
are Options or SARs may have an exercise price that is less than the Fair Market
Value of a Common Share on the date of the substitution if such substitution
complies with Section 409A of the Code and other applicable laws and exchange
rules. Except as provided in this Article XIII or in Articles XIV or XVII
hereof, the terms of outstanding Awards may not be amended to reduce the
exercise price or grant price of outstanding Options or SARs or to cancel
outstanding Options and SARs in exchange for cash, other Awards or Options or
SARs with an exercise price or grant price that is less than the exercise price
or grant price of the original Options or SARs without the approval of the
shareholders of the Company.





--------------------------------------------------------------------------------





ARTICLE XIV
ADJUSTMENT UPON CHANGE IN COMMON SHARES
The maximum number of Common Shares as to which Awards may be granted under the
Plan, the maximum number of Common Shares that may be issued under the Plan
through incentive stock options, the individual grant limitations of Section
5.04 and the terms of outstanding Awards granted under the Plan shall be
adjusted as the Board determines is equitably required in the event that (i) the
Company (a) effects one or more nonreciprocal transactions between the Company
and its shareholders such as a stock dividend, extra-ordinary cash dividend,
stock split, subdivision or consolidation of Common Shares that affects the
number or kind of Common Shares (or other securities of the Company) or the Fair
Market Value (or the value of other Company securities) and causes a change in
the Fair Market Value of the Common Shares subject to outstanding Awards or (b)
engages in a transaction to which Section 424 of the Code applies or (ii) there
occurs any other event which, in the judgment of the Board necessitates such
action. Any determination made under this Article XIV by the Board shall be
nondiscretionary, final and conclusive.
The issuance by the Company of any class of Common Shares, or securities
convertible into any class of Common Shares, for cash or property, or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of Common Shares or obligations of the
Company convertible into such Common Shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of Common Shares as to which Awards may be granted under the
Plan, the maximum number of Common Shares that may be issued under the Plan
through incentive stock options, the individual grant limitations of Section
5.04 or the terms of outstanding Awards under the Plan.
The Committee may make Awards under the Plan in substitution for performance
shares, phantom shares, share awards, stock options, stock appreciation rights,
or similar awards held by an individual who becomes an employee of the Company
or an Affiliate of the Company in connection with a transaction described in the
first paragraph of this Article XIV. Notwithstanding any provision of the Plan,
the terms of such substituted Awards granted under the Plan shall be as the
Committee, in its discretion, determines is appropriate.
ARTICLE XV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
No Option or SAR shall be exercisable, no Common Shares shall be issued, no
certificates for Common Shares shall be delivered, and no payment shall be made
under the Plan except in compliance with all applicable federal, state and
foreign laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all stock exchanges on which the Common Shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any certificate issued to represent Common Shares when an Award is
granted, settled or exercised may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal, state and
foreign laws and regulations. No Award shall be granted, settled or exercised
until the Company has obtained such consent or approval as the Committee may
deem advisable from regulatory bodies having jurisdiction over such matters.
ARTICLE XVI
GENERAL PROVISIONS
16.01.
Effect on Employment and Service






--------------------------------------------------------------------------------





Neither the adoption of the Plan, its operation, the grant of any Award, nor any
documents describing or referring to the Plan (or any part thereof), shall
confer upon any individual or entity any right to continue in the employ or
service of the Company or an Affiliate of the Company or in any way affect any
right and power of the Company or an Affiliate of the Company to terminate the
employment or service of any individual or entity at any time with or without
assigning a reason therefor.
16.02.
Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under the Plan. Any liability of the Company to any person
with respect to any grant under the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
16.03.
Rules of Construction

Headings are given to the articles and sections of the Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
All Awards are intended to comply with, or otherwise be exempt from, Section
409A of the Code (“Section 409A”), after giving effect to the exemptions in
Treasury Regulation sections 1.409A-1(b)(3) through (b)(12). The Plan and all
Agreements shall be administered, interpreted and construed in a manner
consistent with that intent. Nevertheless, the tax treatment of the benefits
provided under the Plan or any Agreement is not warranted or guaranteed. Neither
the Company, its Affiliates nor their respective directors or trustees,
officers, employees or advisors (other than in his or her individual capacity as
a Participant with respect to his or her individual liability for taxes,
interest, penalties or other monetary amounts) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant or
any other taxpayer as a result of the Plan or any Agreement. If any provision of
the Plan or any Agreement is found not to comply with, or otherwise not be
exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring the
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or effectuate an exemption from,
Section 409A. Each payment under an Award granted under the Plan shall be
treated as a separate identified payment for purposes of Section 409A.
If a payment obligation under an Award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b))12)), it shall be payable only after the
Participant’s “separation from service” (as defined under Treasury Regulation
section 1.409A-1(h)); provided, however, that if the Participant is a “specified
employee” (as defined under Treasury Regulation section 1.409A-1(i)) then,
subject to any permissible acceleration of payment by the Committee under
Treasury Regulation Section 1.409A-3(j)(4)(ii) (domestic relations orders),
Treasury Regulation Section 1.409A-3(j)(4)(iii) (conflicts of interest) or
Treasury Regulation Section 1.409A-3(j)(4)(iv) (payment of employment taxes) any
such payment that is scheduled to be paid within six months after such
separation from service shall accrue without interest and shall be paid on the
first day of the seventh month beginning after the date of the Participant’s
separation from service or, if earlier, within fifteen days after the
appointment of the personal representative or executor of the Participant’s
estate following the Participant’s death.
16.04.
Withholding Taxes






--------------------------------------------------------------------------------





Each Participant shall be responsible for satisfying any income, employment and
other tax withholding obligations attributable to participation in the Plan.
Unless otherwise provided by the Agreement, any such withholding tax obligations
may be satisfied in cash (including from any cash payable in settlement of an
Award) or a cash equivalent acceptable to the Committee. Except to the extent
prohibited by Treasury Regulation Section 1.409A-3(j), any statutory federal,
state, district, city or foreign withholding tax obligations also may be
satisfied (a) by surrendering to the Company Common Shares previously acquired
by the Participant; (b) by authorizing the Company to withhold or reduce the
number of Common Shares otherwise issuable to the Participant upon the grant,
vesting, settlement and/or exercise of an Award; or (c) by any other method as
may be approved by the Committee. If Common Shares are used to pay all or part
of such withholding tax obligation, the maximum number of Common Shares that may
be so surrendered, withheld or reduced shall be the number of Common Shares
which have an aggregate Fair Market Value on the date of surrender, withholding
or reduction equal to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to such Award, as determined by the
Committee.
16.05.
Fractional Shares

No fractional Common Share shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine in its sole discretion whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Common Share or whether such fractional Common Share or any
rights thereto shall be canceled, terminated, or otherwise eliminated with or
without consideration.
16.06.
Charter

No Award shall be granted or awarded, and with respect to any Award granted
under the Plan, such Award shall not vest, be exercisable or be settled to the
extent that the grant, vesting, exercise or settlement could cause the
Participant or any other person to be in violation of the share ownership limit
or any other limitation on ownership or transfer prescribed by the Company’s
Second Amended and Restated Operating Agreement, as it may be amended or
restated or the Operating Partnership Agreement.
16.07.
Governing Law

All questions arising with respect to the provisions of the Plan and Awards
shall be determined by application of the laws of the State of Delaware, without
giving effect to any conflict of law provisions thereof, except to the extent
Delaware law is preempted by federal law. The obligation of the Company to sell
and deliver Common Shares hereunder is subject to applicable federal and state
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Shares.
16.08.
Clawback

The Plan is subject to any written clawback policies that the Company, with the
approval of the Board, may adopt. Any such policy may subject a Participant’s
Awards and amounts paid or realized with respect to Awards under the Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to the Plan.





--------------------------------------------------------------------------------





16.09.
Elections Under Section 83(b)

No Participant may make an election under Section 83(b) of the Code with respect
to the grant of any Award, the vesting of any Award, the settlement of any Award
or the issuance of Common Shares under the Plan without the consent of the
Company, which the Company may grant or withhold in its sole discretion.
ARTICLE XVII
CHANGE IN CONTROL
17.01.
Impact of Change in Control.

In the event of a Change in Control, the Committee is authorized, in its
discretion, to cause (a) all outstanding Options and SARs to become fully vested
and exercisable immediately prior to such Change in Control and (b) all other
outstanding Awards to become earned and non-forfeitable in their entirety upon
such Change in Control.
17.02.
Assumption Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Award shall be assumed by, or a substitute award shall be granted by, the
Successor Entity (or, if applicable, the Parent Company) in the Change in
Control. The assumed or substituted award shall have a value, as of the Control
Change Date, that is substantially equal to the value of the original Award as
of such date as the Committee determines is equitably required, and the assumed
or substituted award shall have such other terms and conditions as may be
prescribed by the Committee.
17.03.
Cash-Out Upon Change in Control.

If an Award is not assumed or replaced with a substitute award in accordance
with Section 17.02, upon a Change in Control, the Committee, in its discretion
and without the need of a Participant’s consent, may provide that each Award
shall be cancelled in exchange for a payment. The payment may be in cash, Common
Shares or other securities or consideration received by shareholders in the
Change in Control transaction. The amount of the payment shall be an amount that
is substantially equal to (a) if the Award is denominated or to be settled in
cash, the entire amount that can be paid under the Award or (b) (i) the amount
by which the price per share received by shareholders in the Change in Control
for each Common Share exceeds the Option price or Initial Value in the case of
an Option and SAR, or (ii) for each Common Share subject to an Award denominated
in Common Shares or valued in reference to Common Shares, the price per share
received by shareholders or (iii) for each other Award denominated in other
securities or property, the value of such other securities or property, in each
case as determined by the Committee. If the Option price or Initial Value
exceeds the price per share received by shareholders in the Change in Control
transaction, the Option or SAR may be cancelled under this Section 17.03 without
any payment to the Participant.





--------------------------------------------------------------------------------





ARTICLE XVIII
AMENDMENT
The Board may amend or terminate the Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding Awards. In addition, an amendment will be contingent on approval of
the Company’s shareholders if such approval is required by law or the rules of
any exchange on which the Common Shares are listed or if the amendment would
materially increase the benefits accruing to Participants under the Plan,
materially increase the aggregate number of Common Shares that may be issued
under the Plan (except as provided in Article XIV) or materially modify the
requirements as to eligibility for participation in the Plan. For the avoidance
of doubt, the Board may not (except pursuant to Articles XIII, XIV or XVII)
without the approval of shareholders (a) reduce the Option price per share of an
outstanding Option or the Initial Value of an outstanding SAR, (b) make a
payment to cancel an outstanding Option or SAR when the Option price or Initial
Value, as applicable, exceeds the Fair Market Value or (c) take any other action
with respect to an outstanding Option or SAR that may be treated as a repricing
of the Award under the rules and regulations of the principal securities
exchange on which the Common Shares are listed for trading.
ARTICLE XIX
DURATION OF PLAN
No Award may be granted under the Plan on and after the tenth anniversary of the
Effective Date. Awards granted before such date shall remain valid in accordance
with their terms.
ARTICLE XX
EFFECTIVENESS OF PLAN
Awards may be granted under the Plan on and after the Effective Date, provided
that no Award shall be exercisable, vested or settled unless and until the Plan
is approved by the shareholders of the Company within twelve months after the
Effective Date.





